Exhibit 10.1
PREFERRED STOCK PURCHASE AGREEMENT
This Preferred Stock Purchase Agreement (“Agreement”) is entered into and
effective as of April 28, 2010 (“Effective Date”), by and among PositiveID
Corporation, a Delaware corporation (“Company”), and Socius Capital Group, LLC,
a Delaware limited liability company, doing business as Socius Technology
Capital Group, LLC (including its designees, successors and assigns,
“Investor”).
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, shares of
Series B Preferred Stock of the Company.
NOW, THEREFORE, in consideration of the premises, the mutual provisions of this
Agreement, the receipt and adequacy of which are hereby acknowledged, Company
and Investor agree as follows:
ARTICLE 1
DEFINITIONS
In addition to the terms defined elsewhere in this Agreement: (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this ARTICLE 1:
“Act” means the Securities Act of 1933, as amended.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
With respect to Investor, without limitation, any Person owning, owned by, or
under common ownership with Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Investor will be deemed to be an Affiliate.
“Agreement” means this Preferred Stock Purchase Agreement including the exhibits
and schedules hereto.
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit A.
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
“Commitment Closing” has the meaning set forth in Section 2.2(a).
“Commitment Fee” means a non-refundable fee of $105,000.00 (2.5% of the Maximum
Placement), payable by the Company to Investor in consideration of Investor’s
commitment to fund the investment contemplated by this Agreement. The Commitment
Fee is earned in full on the Effective Date. The Commitment Fee shall be payable
on the first Tranche Closing Date, in cash by offset from the proceeds of the
first Tranche or as otherwise set forth in Section 2.2(b).

 

1



--------------------------------------------------------------------------------



 



“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or any share capital resulting
from a reclassification of such Common Stock.
“Company Termination” has the meaning set forth in Section 3.2.
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of the shares of Common Stock
on a Trading Market.
“Disclosure Schedules” means the disclosure schedules of the Company delivered
concurrently herewith, attached hereto, and incorporated herein by reference.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.
“Material Agreement” means any (i) any material loan agreement, financing
agreement, equity investment agreement or securities instrument to which Company
is a party, (ii) agreement or instrument to which Company and Investor or any
Affiliate of Investor is a party, and (iii) other material agreement listed, or
required to be listed, on any of Company’s reports filed or required to be filed
with the SEC, including without limitation Forms 10-K, 10-Q or 8-K.
“Maximum Placement” means $4,200,000.00.

 

2



--------------------------------------------------------------------------------



 



“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the Maximum Placement less the amount of any previously
noticed and funded Tranches.
“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to Investor, executed by an authorized officer of the Company.
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit B or in such other form agreed upon by the parties, to be
delivered in connection with the Commitment Closing and each Tranche Closing.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Preferred Shares” means shares of Series B Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Preferred
Shares pursuant to any applicable rules of the Trading Market.
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” includes all reports required to be filed by the Company under the
Act and/or the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such material) and for the period in
which this Agreement is in effect.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
“Termination” has the meaning set forth in Section 3.1.
“Termination Date” means the earlier of (i) the date that is the two-year
anniversary of the Effective Date, or (ii) the Tranche Closing Date on which the
sum of the aggregate Tranche Purchase Price for all Tranche Shares equals the
Maximum Placement.
“Termination Notice” has the meaning as set forth in Section 3.2.

 

3



--------------------------------------------------------------------------------



 



“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading system,
exchange or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
“Tranche” has the meaning set forth in Section 2.3(a).
“Tranche Amount” means the amount of any individual purchase of Preferred Shares
under this Agreement, as specified by the Company, and shall not exceed the
Maximum Tranche Amount.
“Tranche Closing” has the meaning set forth in Section 2.3(f)(iii).
“Tranche Closing Date” has the meaning set forth in Section 2.3(f)(i).
“Tranche Notice” has the meaning set forth in Section 2.3(b).
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.
“Tranche Share Price” means $10,000.00 per Preferred Share. The Company may not
issue fractional Preferred Shares.
“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche. For the Maximum Placement, the Company shall issue 420
Preferred Shares to Investor.
“Transaction Documents” means this Agreement, the other documents referenced
herein, and the exhibits and schedules hereto and thereto.
“Transfer Agent” means Registrar and Transfer Company or any successor transfer
agent for the Common Stock.
“Use of Proceeds Certificate” means a certificate, in substantially the form
attached as Exhibit C, signed by an officer of the Company, setting forth how
the Tranche Purchase Price will be applied by the Company.

 

4



--------------------------------------------------------------------------------



 



ARTICLE 2
PURCHASE AND SALE
2.1 Agreement to Purchase. Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this ARTICLE 2:
(a) Investor hereby agrees to purchase such amounts of Preferred Shares as the
Company may, in its sole and absolute discretion, from time to time elect to
issue and sell to Investor in one or more Tranches pursuant to Section 2.3
below; and
(b) The Company agrees to pay the Commitment Fee and to issue the Preferred
Shares as provided herein.
2.2 Investment Commitment.
(a) Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(c) have been met.
(b) Commitment Fee. The Commitment Fee is earned in full on the Effective Date
and is payable on the first Tranche Closing Date, in cash by offset from the
proceeds of the first Tranche. Notwithstanding the foregoing, if for any reason
whatsoever the Commitment Fee is not paid in full on the earlier of the first
Tranche Closing Date or the six-month anniversary of the Effective Date, then on
such earlier date it shall be paid by the Company in cash by wire transfer of
immediately available funds.
(c) Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
(i) the following documents shall have been delivered to Investor: (A) this
Agreement (including the Disclosure Schedules), executed by the Company; (B) a
Secretary’s Certificate as to (x) the resolutions of the Company’s board of
directors authorizing this Agreement and the Transaction Documents, and the
transactions contemplated hereby and thereby, and (y) a copy of the Company’s
current Certificate of Incorporation and Bylaws; (C) the Certificate of
Designations executed by the Company and accepted by the Secretary of State of
Delaware; (D) the Opinion; and (E) a copy of the Company’s press release
announcing the transactions contemplated by this Agreement and a copy of the
Company’s Current Report on Form 8-K, as filed with the SEC, describing the
transaction contemplated by this Agreement and attaching a complete copy of the
Transaction Documents;
(ii) other than for losses incurred in the ordinary course of business, there
has not been any Material Adverse Effect on the Company since the date of the
last SEC Report filed by the Company, including but not limited to incurring
material liabilities;
(iii) the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company; and

 

5



--------------------------------------------------------------------------------



 



(iv) any Required Approval has been obtained.
(d) Investor’s Obligation to Purchase. Subject to the prior satisfaction of all
conditions set forth in this Agreement, following Investor’s receipt of a
validly delivered Tranche Notice, Investor shall be required to purchase from
the Company a number of Tranche Shares equal to the permitted Tranche Amount, in
the manner described below.
2.3 Tranches to Investor
(a) Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount, the
Maximum Placement and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Company may, in its
sole and absolute discretion, elect to exercise one or more individual purchases
of Preferred Shares under this Agreement (each a “Tranche”) according to the
following procedure.
(b) Delivery of Tranche Notice. The Company shall deliver an irrevocable written
notice (the “Tranche Notice”), in the form attached hereto as Exhibit D, to
Investor stating that the Company shall exercise a Tranche and stating the
number of Preferred Shares which the Company will sell to Investor at the
Tranche Share Price, and the aggregate purchase price for such Tranche (the
“Tranche Purchase Price”). A Tranche Notice delivered by the Company to Investor
by 4:30 p.m. Eastern time on any Trading Day shall be deemed delivered on the
same day. A Tranche Notice delivered by the Company to Investor after 4:30 p.m.
Eastern time on any Trading Day, or at any time on a non-Trading Day, shall be
deemed delivered on the next Trading Day. The date that the Tranche Notice is
deemed delivered is the “Tranche Notice Date”. Each Tranche Notice shall be
delivered via facsimile or electronic mail, with confirming copy by overnight
carrier, in each case to the address set forth in Section 6.2. Except for the
first Tranche Closing, the Company may not give a Tranche Notice unless the
Tranche Closing for the prior Tranche has occurred.
(c) Intentionally Omitted.
(d) Conditions Precedent to Right to Deliver a Tranche Notice. The right of the
Company to deliver a Tranche Notice is subject to the satisfaction (or written
waiver by Investor in its sole discretion), on the date of delivery of such
Tranche Notice, of each of the following conditions:
(i) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in any filing
with the SEC after the Effective Date but prior to the date of the Tranche
Notice shall be deemed to update the Disclosure Schedules and modify such
representations and warranties), and no default shall have occurred under this
Agreement, or any other agreement with Investor, any Affiliate of Investor, or
any other Material Agreement, and the Company shall deliver an Officer’s Closing
Certificate to such effect to Investor, signed by an officer of the Company;

 

6



--------------------------------------------------------------------------------



 



(ii) other than for losses incurred in the ordinary course of business or
disclosed in the Company’s SEC Reports, there have been no material adverse
changes in the Company’s business prospects or financial condition since the
Commitment Closing, including but not limited to incurring material liabilities;
(iii) the Company is not, and will not be as a result of the applicable Tranche,
in default of any Material Agreement;
(iv) except for possible restrictions on resale under applicable securities
laws, there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated by any of the Transaction Documents,
or requiring any consent or approval which shall not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings shall be in progress, pending or, to the Company’s knowledge
threatened, by any person (other than Investor or any Affiliate of Investor),
that seek to enjoin or prohibit the transactions contemplated by this Agreement;
(v) other than as disclosed in the Company’s SEC Reports, Company is in
compliance with all requirements in order to maintain listing on its then
current Trading Market;
(vi) the Company has a sufficient number of duly authorized shares of Preferred
Shares reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents and any outstanding agreements
with Investor and any Affiliate of Investor; and
(vii) for any Tranche Notice delivered after the earlier of the first Tranche
Closing or the six-month anniversary of the Effective Date, Investor shall have
previously received the entire Commitment Fee in cash.
(e) Documents to be Delivered at Tranche Closing. The Closing of any Tranche and
Investor’s obligations hereunder shall additionally be conditioned upon the
delivery to Investor of each of the following (the “Required Tranche Documents”)
on or before the applicable Tranche Closing Date:
(i) a number of Preferred Shares equal to the Tranche Purchase Price divided by
the Tranche Share Price shall have been delivered to Investor or an account
specified by Investor for the Tranche Shares;
(ii) the following executed documents: Opinion and Officer’s Certificate;
(iii) a Use of Proceeds Certificate, signed by an officer of the Company, and
setting forth how the Tranche Purchase Price will be applied by the Company;

 

7



--------------------------------------------------------------------------------



 



(iv) all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein; and
(v) payment of a $5,000.00 non-refundable administrative fee to Investor’s
counsel, by offset against the Tranche Purchase Price, or by wire transfer of
immediately available funds.
(f) Mechanics of Tranche Closing.
(i) Each of the Company and Investor shall deliver all documents, instruments
and writings required to be delivered by either of them pursuant to
Section 2.3(e) of this Agreement at or prior to each Tranche Closing. Subject to
such delivery and the satisfaction of the conditions set forth in Section 2.3(d)
as of the Tranche Closing Date, the closing of the purchase by Investor of
Preferred Shares shall occur by 5:00 p.m. Eastern time on the date which is the
third Trading Day following (and not counting) the Tranche Notice Date (each a
“Tranche Closing Date”) at the offices of Investor.
(ii) On or before the third Trading Day following (and not counting) the Tranche
Closing Date, Investor shall deliver to the Company, in cash or immediately
available funds, the Tranche Purchase Price to be paid for such Tranche Shares.
(iii) The closing (each a “Tranche Closing”) for each Tranche shall occur on the
date that both (i) the Company has delivered to Investor all Required Tranche
Documents, and (ii) Investor has delivered to the Company the Tranche Purchase
Price.
2.4 Share Sufficiency. The Company shall have a sufficient number of duly
authorized shares of Preferred Shares for issuance in such amount as may be
required to fulfill its obligations pursuant to the Transaction Documents and
any outstanding agreements with Investor and any Affiliate of Investor.
2.5 Maximum Placement. Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
ARTICLE 3
TERMINATION
3.1 Termination. The Investor may elect to terminate this Agreement and the
Company’s right to initiate subsequent Tranches to Investor under this Agreement
(each, a “Termination”) upon the occurrence of any of the following:
(a) if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct related to the Company that
has resulted in (i) a SEC enforcement action, or (ii) a civil judgment or
criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;

 

8



--------------------------------------------------------------------------------



 



(b) on any date after a Delisting Event that lasts for an aggregate of 20
Trading Days during any calendar year;
(c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;
(d) the Company is in breach or default of any Material Agreement, which breach
or default could have a Material Adverse Effect;
(e) the Company is in breach or default of this Agreement, any Transaction
Document, or any agreement with Investor or any Affiliate of Investor following
any applicable notice and opportunity to cure;
(f) so long as any Preferred Shares are outstanding, the Company effects or
publicly announces its intention to create a security senior to the Preferred
Shares, or substantially altering the capital structure of the Company in a
manner that materially adversely affects the rights or preferences of the
Preferred Shares; and
(g) on the Termination Date.
3.2 Company Termination. The Company may at any time in its sole discretion
terminate (a “Company Termination”) this Agreement and its right to initiate
future Tranches by providing thirty (30) days advance written notice
(“Termination Notice”) to Investor.
3.3 Effect of Termination. Except as otherwise provided herein, the termination
of this Agreement will have no effect on any Preferred Shares previously issued,
delivered or credited, or on any then-existing rights of any holder thereof.
Notwithstanding any other provision of this Agreement and regardless of whether
the first Tranche has closed, the Commitment Fee is payable despite any
termination of this Agreement and all fees paid to Investor or its counsel are
non-refundable.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1 Representations and Warranties of the Company. Except as set forth (x) under
the corresponding section of the Disclosure Schedules (if any), and (y) in the
Company’s SEC Reports, which shall be deemed a part hereof, the Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Effective Date and each Closing:
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary, and all of such directly or indirectly owned capital stock or other
equity interests are owned free and clear of any Liens. All the issued and
outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

9



--------------------------------------------------------------------------------



 



(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than the filing of the Certificate of Designations. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, by-laws or other
organizational or charter documents.
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Preferred Shares and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a default) under, result in the creation of any material Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
material understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
material property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any Material Agreement by which
the Company or any Subsidiary is bound or to which any property or asset of the
Company or any Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------



 



(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations and required
federal and state securities filings, including any self-regulatory
organizations, each of which has been, or (if not yet required to be filed)
shall be, timely filed.
(f) Issuance of Preferred Shares. The Preferred Shares are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens. The Company has reserved, and will reserve at all times
until the later of (i) the Termination Date, or (ii) the date that no shares of
Preferred Shares remain outstanding, from its duly authorized capital stock, a
number of shares of Preferred Shares for issuance at least equal to the number
of Preferred Shares which could be issued pursuant to the terms of the
Transaction Documents.
(g) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The authorized capital stock of the
Company consists of: (i) 70,000,000 shares of Common Stock, and (ii) 5,000,000
shares of preferred stock, $0.001 value per share, 2,000 shares of which have
been designated as Series A Preferred Stock, par value $0.001 per share (the
“Series A Preferred Stock”). As of April 26, 2010, (a) 23,637,908 shares of
Common Stock were issued and outstanding, (b) 462 shares of Series A Preferred
Stock were issued and outstanding, (c) 3,233,369 shares of Common Stock were
reserved for issuance upon the exercise of options issued or issuable under the
Company’s 2009 Stock Incentive Plan, 2007 Stock Incentive Plan, 2005 Flexible
Stock Plan, and 2002 Flexible Stock Plan, and the SysComm International
Corporation 2001 Flexible Stock Plan, and 313,122 shares of Common Stock
reserved for issuance of stock options granted outside of the Company’s stock
option plan, (d) 454,000 warrants to purchase shares of Company Common Stock are
outstanding, and (e) no shares of Common Stock were held in treasury. Except as
set forth in the SEC Reports, there are no script rights script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Preferred Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Investor) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange, or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding

 

11



--------------------------------------------------------------------------------



 



shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. No further approval or authorization of
any stockholder, the Board of Directors of the Company or others is required for
the issuance and sale of the Preferred Shares. Except as set forth in the
Company’s SEC Reports, there are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
(h) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Act and the Exchange Act and the rules and regulations of
the SEC promulgated thereunder, as applicable, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with GAAP, except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans. The
Company does not have pending before the SEC any request for confidential
treatment of information.
(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Preferred Shares, or (ii)

 

12



--------------------------------------------------------------------------------



 



could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Act.
(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
(m) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
(n) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.

 

13



--------------------------------------------------------------------------------



 



(o) Patents and Trademarks. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a written notice that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of the
Company or each Subsidiary.
(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Maximum Placement. To the best of
Company’s knowledge, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of the Company.
(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing. The Company and each
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being

 

14



--------------------------------------------------------------------------------



 



prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s knowledge, in other factors that could materially affect the Company’s
internal controls.
(s) Certain Fees. Except for the payment of the Commitment Fee, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 4.1(s) that may be due in connection with the
transactions contemplated by this Agreement or the other Transaction Documents.
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Preferred Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
(u) Registration Rights. Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Act of any
securities of the Company.
(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. Except as disclosed in the SEC Reports, the Company has not,
in the 12 months preceding the Effective Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as disclosed in the SEC Reports, the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Preferred Shares and Investor’s
ownership of the Preferred Shares.

 

15



--------------------------------------------------------------------------------



 



(x) Disclosure; Non-Public Information. Except with respect to the information
that will be, and to the extent that it actually is timely publicly disclosed by
the Company pursuant to Section 2.2(c)(i), and notwithstanding any other
provision in this Agreement or the other Transaction Documents, neither the
Company nor any other Person acting on its behalf has provided Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, including without limitation this Agreement
and the Exhibits, Appendices and Schedules hereto, unless prior thereto Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that neither Investor nor
any Affiliate of Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively to the Company or the stockholders of
the Company or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to Investor
regarding the Company, its business and the transactions contemplated hereby,
including without limitation in the Transaction Documents, and the Disclosure
Schedules to this Agreement (if any) furnished by or on behalf of the Company
with respect to the representations and warranties made herein, are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
(y) Financial Condition. Based on the financial condition of the Company as of
the date of the Commitment Closing: (i) the fair saleable market value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances, which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the date of the Commitment
Closing. The SEC Reports set forth, as of the respective dates thereof, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in material default with respect to any Indebtedness.

 

16



--------------------------------------------------------------------------------



 



(z) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.
(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
(bb) Acknowledgment Regarding Investor’s Purchase of Preferred Shares. The
Company acknowledges and agrees that Investor is acting solely in the capacity
of arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Preferred Shares. The Company further represents to Investor
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives.
(cc) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants are an independent registered public
accounting firm as required by the Act.
(dd) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants and lawyers.
(ee) Disclosure. No information contained in the Disclosure Schedules (if any)
constitutes material non-public information. There is no adverse material
information regarding the Company that has not been publicly disclosed prior to
the Effective Date. There has been no event that has caused, or is likely to
cause, a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------



 



4.2 Representations and Warranties of Investor. Investor hereby represents and
warrants as of the Effective Date and each Closing as follows:
(a) Organization; Authority. Investor is an entity duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by Investor of the transactions contemplated by this Agreement have
been duly authorized by all necessary company or similar action on the part of
Investor. Each Transaction Document to which it is a party has been (or will be)
duly executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
(b) Investor Status. At the time Investor was offered the Preferred Stock, it
was, and at the Effective Date it is an “accredited investor” as defined in Rule
501(a) under the Act.
(c) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Preferred Shares, and has so evaluated the
merits and risks of such investment. Investor is able to bear the economic risk
of an investment in the Preferred Shares and, at the present time, is able to
afford a complete loss of such investment.
(d) General Solicitation. Investor is not purchasing the Preferred Shares as a
result of any advertisement, article, notice or other communication regarding
the Preferred Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(e) Relationship. Investor has a pre-existing relationship with the Company at
the time of negotiating the terms of this Agreement, and the Investor is not
purchasing or acquiring the Preferred Shares in reliance on any registration
statement or any prospectus supplement filed in connection therewith.
(f) Restricted Securities. Investor understands that the Preferred Shares are
“restricted securities” and have not been registered under the Act, or
registered or qualified under any state securities law, in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
representations made by Investor in this Agreement. Investor understands that
the Preferred Shares will bear a legend which the Company, in its sole
reasonable discretion, deems necessary or advisable under the Act or by the Blue
Sky laws of any state to the extent such laws are applicable to the shares
represented by the certificate so legended.

 

18



--------------------------------------------------------------------------------



 



(g) Purchase Entirely for Own Account. Investor is acquiring the Preferred
Shares in the ordinary course of business and for the Investor’s own account for
investment only, has no present intention of distributing any of such Preferred
Shares and has no arrangement or understanding with any other persons regarding
the distribution of such Preferred Shares.
(h) Transfer. Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Preferred Shares except in
compliance with the Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder.
The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
5.1 Transfer Restrictions. The Investor understands that the certificates
representing the Preferred Shares shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
5.2 Furnishing of Information. As long as Investor owns Preferred Shares, the
Company covenants to use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the Effective Date
pursuant to the Exchange Act. Upon the request of Investor, the Company shall
deliver to Investor a written certification of a duly authorized officer as to
whether it has complied with the preceding sentence.
5.3 Securities Laws Disclosure; Publicity. The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and in the Company’s
discretion shall file a press release, in each case reasonably acceptable to
Investor, disclosing the material terms of the transactions contemplated hereby.
The Company and Investor shall consult with each other in

 

19



--------------------------------------------------------------------------------



 



issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor Investor shall issue any such press release or
otherwise make any such public statement without the prior consent of the
Company, with respect to any such press release of Investor, or without the
prior consent of Investor, with respect to any such press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law or Trading Market regulations, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor, or include the name of
Investor in any filing with the SEC or any regulatory agency or Trading Market,
without the prior written consent of Investor, except (i) as contained in the
Current Report on Form 8-K and press release described above, (ii) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide Investor with prior notice of such disclosure, or
(iii) to the extent such disclosure is required in any SEC Report filed by the
Company.
5.4 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving the Preferred Shares under the Transaction Documents or
under any other agreement between the Company and Investor. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.
5.5 Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide Investor or its agents or
counsel with any information that the Company believes or reasonably should
believe constitutes material non-public information, unless prior thereto
Investor shall have executed a written agreement regarding the confidentiality
and use of such information. On and after the Effective Date, neither Investor
nor any Affiliate Investor shall have any duty of trust or confidence that is
owed directly, indirectly, or derivatively, to the Company or the stockholders
of the Company, or to any other Person who is the source of material non-public
information regarding the Company. The Company understands and confirms that
Investor shall be relying on the foregoing in effecting transactions in
securities of the Company.
5.6 Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Preferred Shares under this Agreement, the Company will
reimburse Investor for its reasonable legal and other expenses (including the
cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred, or will assume
the defense of Investor in such matter. The reimbursement obligations of the
Company under this Section 5.6 shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the

 

20



--------------------------------------------------------------------------------



 



benefit of any successors, assigns, heirs and personal representatives of the
Company, Investor and any such Affiliate and any such Person. The Company also
agrees that neither Investor nor any such Affiliates, partners, directors,
agents, employees or controlling persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company solely as
a result of acquiring the Preferred Shares under this Agreement.
5.7 Indemnification of Investor
(a) Company Indemnification Obligation. Subject to the provisions of this
Section 5.7, the Company will indemnify and hold Investor and their Affiliates
and attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any person who controls Investor within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, the
“Investor Parties” and each an “Investor Party”), harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, reasonable
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation (collectively,
“Losses”) that any Investor Party may suffer or incur as a result of or relating
to (i) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents, and/or (ii) any action instituted against any Investor Party, or any
of them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of an Investor Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of Investor’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings Investor may have with
any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).
(b) Indemnification Procedures. If any action shall be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing. The Investor Parties shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Investor Parties
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict with respect to the dispute in question on any
material issue between the position of the Company and the position of the
Investor Parties such that it would be inappropriate for one counsel to
represent the Company and the Investor Parties. The Company will not be liable
to the Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents.

 

21



--------------------------------------------------------------------------------



 



5.8 Required Approval. No transactions contemplated under this Agreement or the
Transaction Documents shall be consummated for an amount that would require
approval by any Trading Market or the Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to the
Company, unless and until such approval is obtained. The Company shall use
commercially reasonable efforts to obtain any required approval as soon as
possible.
5.9 Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Preferred Shares, neither Investor nor any Affiliate will: (i) vote or
permit any third party to vote any shares of Common Stock owned or controlled by
it, solicit any proxies, or seek to advise or influence any Person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other Person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding Common Stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, (j) any action, intention, plan or arrangement similar to any of
those enumerated above, or (k) engage in any transactions in securities of the
Company including Short Sales except in compliance with applicable securities
laws; or (iii) request the Company or its directors, officers, employees, agents
or representatives to amend or waive any provision of this Section 5.9.
5.10 Non-Circumvention. The Company hereby covenants and agrees that it will
not, by amendment of its certificate of incorporation, bylaws or similar
organizational documents, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement or the Preferred Shares,
and will at all times in good faith carry out all the provisions of this
Agreement and take all action as may be required to protect the rights of
Investor.
ARTICLE 6
MISCELLANEOUS
6.1 Fees and Expenses. Except for the $20,000.00 non-refundable document
preparation fee previously paid by the Company to counsel for Investor (which
shall cover Investor’s legal expenses through the Commitment Closing), the
receipt of which is hereby acknowledged, and the $5,000.00 non-refundable
administrative fee payable to counsel for

 

22



--------------------------------------------------------------------------------



 



Investor at each Tranche Closing, or as may be otherwise provided in this
Agreement, each party shall pay the fees and expenses of its own advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company acknowledges and agrees
that Luce Forward solely represents Investor, and does not represent the Company
or its interests in connection with the Transaction Documents or the
transactions contemplated thereby. The Company shall pay all stamp and other
taxes and duties levied in connection with the sale of the Preferred Shares, if
any.
6.2 Notices. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are those set forth following the signature page
hereof, or such other address as may be designated in writing hereafter, in the
same manner, by such Person.
6.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
6.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
6.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed.
6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.7.

 

23



--------------------------------------------------------------------------------



 



6.7 Governing Law; Jurisdiction; Dispute Resolution. All questions concerning
the construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereby waive all rights to a trial by jury. If either party shall commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.
6.8 Survival. The representations, warranties and covenants contained herein
shall survive the Closing until all shares of Preferred Shares issued to
Investor or any Affiliate have been redeemed.
6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
6.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

24



--------------------------------------------------------------------------------



 



6.11 Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares.
6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate. Neither the Company nor Investor shall be liable for special,
indirect, consequential or punitive damages suffered or alleged to be suffered
by the other party or any third party, whether arising from or related to the
Transaction Documents or otherwise.
6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
6.14 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
6.15 Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.
6.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

25



--------------------------------------------------------------------------------



 



6.17 Entire Agreement. This Agreement, together with the Exhibits, Appendices
and Schedules hereto, contains the entire agreement and understanding of the
parties, and supersedes all prior and contemporaneous agreements, term sheets,
letters, discussions, communications and understandings, both oral and written,
which the parties acknowledge have been merged into this Agreement. No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove. The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any Person’s reliance on any such assurance.

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

          POSITIVEID CORPORATION    
 
       
By:
 
/s/ William J. Caragol
    
 
  Name: William J. Caragol    
 
  Title: President and Chief Executive Officer    
 
        SOCIUS TECHNOLOGY CAPITAL GROUP, LLC    
 
       
By:
 
/s/ Terren Peizer
    
 
  Name: Terren Peizer    
 
  Title: Managing Director    

 

 



--------------------------------------------------------------------------------



 



Addresses for Notice
To Company:
PositiveID Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, FL 33445
Attention: William J. Caragol, President and CFO
Fax No.: (561) 805-8001
Email: bcaragol@positiveidcorp.com
with a copy (which shall not constitute notice) to:
Holland & Knight LLP
One East Broward Boulevard, Suite 1300
Fort Lauderdale, FL 33301
Attention: Tammy L. Knight, Esq.
Fax No.: (954) 463-2030
Email: tammy.knight@hklaw.com
To Investor:
Socius Technology Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, California 90025
Fax No.: (310) 444-5300
Email: info@sociuscg.com
with a copy (which shall not constitute notice) to:
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention: John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email: jkirkland@luce.com

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Certificate of Designations

 

 



--------------------------------------------------------------------------------



 



POSITIVEID CORPORATION
CERTIFICATE OF DESIGNATIONS
OF PREFERENCES, RIGHTS AND LIMITATIONS
OF
SERIES B PREFERRED STOCK
The undersigned, Scott R. Silverman and William J. Caragol hereby certify that:
1. They are the Chief Executive Officer and President and Chief Financial
Officer, respectively, of PositiveID Corporation, a Delaware corporation (the
“Corporation”).
2. The Corporation is authorized to issue 5,000,000 shares of preferred stock.
3. The following resolutions were duly adopted by the Board of Directors:
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 5,000,000
shares, $0.001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series, of which 2,000 shares have previously been
designed as Series A Preferred Stock, with 462 shares of Series A Preferred
Stock currently issued and outstanding;
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 1,600 shares of the Preferred Stock which the Corporation has the authority
to issue, with face value of $10,000.00 per share, as follows:
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
TERMS OF PREFERRED STOCK
1. Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as the Corporation’s Series B Preferred Stock (the “Series B
Preferred Stock”) and the number of shares so designated shall be 1,600 (which
shall not be subject to increase without any consent of the holders of the
Series B Preferred Stock (each a “Holder” and collectively, the “Holders”) that
may be required by applicable law. Each share of Series B Preferred Stock shall
have a par value of $0.001 per share.

 

1



--------------------------------------------------------------------------------



 



2. Ranking and Voting.
a. Ranking. The Series B Preferred Stock shall, with respect to dividend rights
and rights upon liquidation, winding-up or dissolution, rank: (i) senior to the
Corporation’s common stock, par value $0.01 per share (“Common Stock”), and any
other class or series of preferred stock of the Corporation except as set forth
in clause (ii) below (collectively, together with any warrants, rights, calls or
options exercisable for or convertible into such Preferred Stock, the “Junior
Securities”); and (ii) junior to the Series A Preferred Stock and all existing
and future indebtedness of the Corporation (the “Senior Securities”).
b. Voting. Except as required by applicable law or as set forth herein, the
holders of shares of Series B Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.
3. Dividends and Other Distributions. Commencing on the date of the issuance of
any such shares of Series B Preferred Stock (each respectively an “Issuance
Date”), Holders of Series B Preferred Stock shall be entitled to receive annual
dividends on each outstanding share of Series B Preferred Stock (“Dividends”),
which shall accrue in shares of Series B Preferred Stock at a rate equal to
10.0% per annum from the Issuance Date. Accrued Dividends shall be payable upon
redemption of the Series B Preferred Stock in accordance with Section 6.
a. Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 3 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable period, compounded
annually.
b. So long as any shares of Series A Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to the Series B Preferred Stock or any Junior Securities.
4. Protective Provision. So long as any shares of Series B Preferred Stock are
outstanding, the Corporation shall not, without the affirmative approval of the
Holders of a majority of the shares of the Series B Preferred Stock then
outstanding (voting as a class) where such vote is required by applicable law:
(a) alter or change adversely the powers, preferences or rights given to the
Series B Preferred Stock or alter or amend this Certificate of Designations,
(b) authorize or create any class of stock ranking as to distribution of assets
upon a liquidation senior to or otherwise pari passu with the Series B Preferred
Stock, (c) amend its certificate of incorporation or other charter documents in
breach of any of the provisions hereof, (d) increase the authorized number of
shares of Series B Preferred Stock, or (e) liquidate, dissolve or wind-up the
business and affairs of the Corporation, or effect any Deemed Liquidation Event
(as defined below).
a. A “Deemed Liquidation Event” shall mean: (i) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of

 

2



--------------------------------------------------------------------------------



 



capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly-owned subsidiary of the Corporation.
b. The Corporation shall not have the power to effect a Deemed Liquidation Event
referred to in Section 4(a) unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation shall be allocated among the holders of
capital stock of the Corporation in accordance with Section 5.
5. Liquidation.
a. Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation and any liquidation preferences to the
Senior Securities, before any distribution or payment shall be made to the
holders of any Junior Securities by reason of their ownership thereof, the
Holders of Series B Preferred Stock shall first be entitled to be paid out of
the assets of the Corporation available for distribution to its stockholders an
amount with respect to each outstanding share of Series B Preferred Stock equal
to $10,000.00 (the “Original Series B Issue Price”), plus any accrued but unpaid
Dividends thereon (collectively, the “Series B Liquidation Value”). If, upon any
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, the amounts payable with respect to the shares of Series B
Preferred Stock are not paid in full, the holders of shares of Series B
Preferred Stock shall share equally and ratably in any distribution of assets of
the Corporation in proportion to the liquidation preference and an amount equal
to all accumulated and unpaid Dividends, if any, to which each such holder is
entitled.
b. After payment has been made to the Holders of the Series B Preferred Stock of
the full amount of the Series B Liquidation Value, any remaining assets of the
Corporation shall be distributed among the holders of the Corporation’s Junior
Securities in accordance with the Corporation’s Certificates of Designations and
Certificate of Incorporation.
c. If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation shall be insufficient to make payment in full to all
Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

 

3



--------------------------------------------------------------------------------



 



6. Redemption.
a. Corporation’s Redemption Option. Upon or after the fourth anniversary of the
initial Issuance Date, the Corporation shall have the right, at the
Corporation’s option, to redeem all or a portion of the shares of Series B
Preferred Stock, at a price per share equal to 100% of the Series B Liquidation
Value (the “Corporation Redemption Price”).
b. Early Redemption. Prior to redemption pursuant to Section 6(a) hereof, the
Corporation shall have the right, at the Corporation’s option, to redeem all or
a portion of the shares of Series B Preferred Stock, at a price per share equal
to the Corporation Redemption Price plus: (i) 35% of the Series B Liquidation
Value if redeemed prior to the first anniversary of the Issuance Date, (ii) 27%
of the Series B Liquidation Value if redeemed on or after the first anniversary
but prior to the second anniversary of the Issuance Date, (iii) 18% of the
Series B Liquidation Value if redeemed on or after the second anniversary but
prior to the third anniversary of the Issuance Date, and (iv) 9% of the Series B
Liquidation Value if redeemed on or after the third anniversary but prior to the
fourth anniversary of the Issuance Date.
c. Mandatory Redemption. If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation shall redeem the Series B Preferred Stock at the Corporation
Redemption Price (plus the premium for early redemption set forth in
Section 6(b) above if applicable).
d. Mechanics of Redemption. If the Corporation elects to redeem any of the
Holders’ Series B Preferred Stock then outstanding, it shall do so by delivering
written notice thereof via facsimile and overnight courier (“Notice of
Redemption at Option of Corporation”) to each Holder, which Notice of Redemption
at Option of Corporation shall indicate (A) the number of shares of Series B
Preferred Stock that the Corporation is electing to redeem and (B) the
Corporation Redemption Price (plus the premium for early redemption pursuant to
Section 6(b) if applicable).
e. Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder shall promptly submit to the
Corporation such Holder’s Series B Preferred Stock certificates. Upon receipt of
such Holder’s Series B Preferred Stock certificates, the Corporation shall pay
the Corporation Redemption Price (plus the premium for early redemption pursuant
to Section 6(b) if applicable), to such Holder, at the Corporation’s sole option
either (i) in cash, or (ii) by offset against any outstanding note payable from
Holder or its affiliates to the Corporation that was issued by Holder or its
affiliates.
7. Transferability. The Series B Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws. The Corporation shall keep at its principal office,
or at the offices of the transfer agent, a register of the Series B Preferred
Stock. In connection with any such transfer, upon the surrender of any
certificate representing Series B Preferred Stock at such place, the
Corporation, at the request of the record Holder of such certificate, shall
execute and deliver (at the Corporation’s expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
shall be registered in such name and shall represent such number of shares as is
requested by the Holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate.

 

4



--------------------------------------------------------------------------------



 



8. Miscellaneous.
a. Notices. Any and all notices to the Corporation shall be addressed to the
Corporation’s President or Chief Executive Officer at the Corporation’s
principal place of business on file with the Secretary of State of the State of
Delaware. Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 8 prior to 5:30 p.m.
Eastern time, (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this section later than 5:30 p.m. but prior to 11:59 p.m. Eastern
time on such date, (iii) the second business day following the date of mailing,
if sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.
b. Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series B Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own indemnity
agreement shall be satisfactory) or in the case of any such mutilation upon
surrender of such certificate, the Corporation shall, at its expense, execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.
c. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.

 

5



--------------------------------------------------------------------------------



 



RESOLVED, FURTHER, that the chairman, chief executive officer, president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file a Certificate
of Designations of Preferences, Rights and Limitations of Series B Preferred
Stock in accordance with the foregoing resolution and the provisions of Delaware
law.
IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Designations this 28th day of April, 2010.

                By:   /s/ Scott R. Silverman       Name:   Scott R. Silverman   
    Title:   Chief Executive Officer        By:   /s/ William J. Caragol      
Name:   William J. Caragol        Title:   President and Chief Financial
Officer     

 

6



--------------------------------------------------------------------------------



 



         

Exhibit B
Opinion

 

 



--------------------------------------------------------------------------------



 



1. The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.
2. The Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement, and (b) issue, sell and
deliver the Preferred Shares.
3. The execution, delivery and performance of the Agreement by the Company have
been duly authorized by all necessary corporate action on the part of Company
and have been duly executed and delivered by Company.
4. Upon execution and delivery of the Agreement, the Agreement will constitute
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
5. The Company is authorized to issue 75,000,000 shares, consisting of
(i) 70,000,000 shares of its Common Stock, and (ii) 5,000,000 shares of
preferred stock, $0.001 value per share, 2,000 shares of which have been
designated as Series A Preferred Stock, par value $0.001 per share and 1,600
shares of which have been designated as Series B Preferred Stock, par value
$0.001 per share.
6. The Preferred Shares are duly authorized, and when issued in accordance with
the terms and conditions of the Agreement, will be, validly issued, fully paid
and non-assessable. The issuance of the Preferred Shares will not be subject to
any statutory or, to our knowledge, contractual preemptive rights of any
stockholder of the Company.
7. The execution and delivery of the Agreement by the Company does not, and the
Company’s performance of its obligations thereunder will not (a) violate the
Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-laws of the Company, as in effect on the date hereof, (b) violate in
any material respect any federal or state law, rule or regulation, or judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to the Company or
its properties or assets and which could have a material adverse effect on the
Company’s business, properties, assets, financial condition or results of
operations or prevent the performance by the Company of any material obligation
under the Agreement, or (c) require the authorization, consent, approval of or
other action of, notice to or filing or qualification with, any state or federal
governmental authority, except as have been, or will be, made or obtained,
except (i) as have been duly obtained or made, or (ii) to the extent failure to
be so obtained or made would not have a material adverse effect on the Company
or its ability to consummate the transactions contemplated under the Agreement.
8. To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company that challenges the validity or enforceability of,
or seeks to enjoin the performance of, the Agreement.

 

1



--------------------------------------------------------------------------------



 



9. The Company is not, and immediately after the consummation of the
transactions contemplated by the Agreement will not be, an investment company
within the meaning of Investment Company Act of 1940, as amended.

 

2



--------------------------------------------------------------------------------



 



Exhibit C
Use of Proceeds Certificate

 

 



--------------------------------------------------------------------------------



 



POSITIVEID CORPORATION
USE OF PROCEEDS CERTIFICATE
The undersigned, [                    ] and [                    ] hereby
certify that:
1. They are the [                    ] and [                    ], respectively,
of PositiveID Corporation, a Delaware corporation (the “Corporation”).
2. This Use of Proceeds Certificate (this “Certificate”) is being delivered to
Socius Capital Group, LLC, a Delaware limited liability company, doing business
as Socius Technology Capital Group, LLC (“Investor”), by the Company, to fulfill
the requirement under Section 2.3(e)(iii) of the Preferred Stock Purchase
Agreement, dated as of April 28, 2010, between Investor and the Company (the
“Purchase Agreement”). Terms used and not defined in this Certificate have the
meanings set forth in the Purchase Agreement.
3. On or prior to the date hereof, the Company has delivered to Investor a
Tranche Notice for the purchase by Investor of Tranche Shares upon payment by
the Company to Investor of the Tranche Purchase Price.
The undersigned do hereby certify that the Tranche Purchase Price will be used
for the following purpose or purposes:
[                                                                              
                ].
IN WITNESS WHEREOF, the undersigned have executed this Certificate this [_____]
day of                      , 2010.

                By:           Name:           Title:           By:          
Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



         

Exhibit D
Tranche Notice

 

 



--------------------------------------------------------------------------------



 



Dated: [                    ], 20[__]
Socius Technology Capital Group, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Re: Tranche Notice
Ladies & Gentlemen:
Pursuant to the April 28, 2010 Preferred Stock Purchase Agreement (“Agreement”)
between PositiveID Corporation, a Delaware corporation (“Company”), and Socius
Capital Group, LLC, a Delaware limited liability company, doing business as
Socius Technology Capital Group, LLC (“Investor”), Company hereby elects to
exercise a Tranche. Capitalized terms not otherwise defined herein shall have
the meanings defined in the Agreement.
At the Tranche Closing, Company will sell to Investor [                    ]
Preferred Shares at $10,000.00 per share for a Tranche Purchase Price of
$[                    ].
On behalf of Company, the undersigned hereby certifies to Investor as follows:
1. The undersigned is a duly authorized officer of Company;
2. The above Tranche Purchase Price does not exceed the Maximum Tranche Amount;
and
3. All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(d) of the Agreement have been satisfied.
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.

            POSITIVEID CORPORATION
      By:           Name:           Title:        

 

 